Exhibit 23.5 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8 (No.333-51494 and No. 333-143770), and Form S-3 (No. 333-145668) of Leucadia National Corporation of our reports dated March 17, 2008, relating to the December 31, 2007 financial statements of HFH ShortPLUS Fund, L.P. and HFH ShortPLUS Master Fund, Ltd., which appear in this Form 10-K. /s/ PricewaterhouseCoopers LLP New York, New York
